      Case 1:15-cv-00132-CW-CMR Document 198 Filed 06/14/19 Page 1 of 4



 John Mejia (Bar. No. 13965)                         Randall Richards (Bar No. 4503)
Leah Farrell (Bar. No. 13696)                        Richards & Brown PC
ACLU of Utah Foundation, Inc.                        938 University Park Blvd, Suite 140
355 N. 300 W.                                        Clearfield, UT 84105
Salt Lake City, UT 84013                             phone: (801) 773-2080
phone: (801) 521-9862                                email:Randy@richardsbrownlaw.com
email: aclu@acluutah.org

Attorneys for Plaintiffs


     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          NORTHERN DIVISION



   LELAND KIM MCCUBBIN, JR. and
   DANIEL JOSEPH LUCERO,                               Notice of Supplemental Authority

                  Plaintiffs,                        Consolidated Case Nos. 1:15-cv-132 &
                                                                  1:15-cv-133
   vs.

   WEBER COUNTY and CHRISTOPHER
   ALLRED, in his official capacity,

                 Defendants.


   Plaintiffs in these consolidated actions, Leland Kim McCubbin, Jr. and Daniel Joseph

Lucero, (together, “Plaintiffs”), through their attorneys and pursuant to DUCivR 7-1(b)(4),

submit this Notice of Supplemental Authority in support of their pending motion for partial

summary judgment (Doc. 93) and against the motion for summary judgment filed by Defendants

Weber County and the Weber County Attorney (together, “Weber Defendants”) (Doc. 156).

                                SUPPLEMENTAL AUTHORITY

   A. Utah Constitution Due Process Claims

   In their motion for summary judgment, Weber Defendants posited that Plaintiffs must

“identify a county employee who violated their rights” or have all of their claims dismissed,

                                                1
        Case 1:15-cv-00132-CW-CMR Document 198 Filed 06/14/19 Page 2 of 4



including under the state and federal constitutions. Weber Defs.’ MSJ, Doc. 156, at pp. 16-17.

A recent Utah Supreme Court case has clarified that this assertion of law is not correct for claims

brought under the Utah constitution.

    In Kuchcinski v. Box Elder Cty, 2019 UT 21, (June 3, 2019, slip opinion), the Utah Supreme

Court, considering due process claims against a municipality brought under sections 7 and 8 of

article I of the Utah Constitution, ruled that:

         We hold that a plaintiff does not have to identify a specific municipal employee in
         order to demonstrate that a flagrant violation of his or her constitutional rights
         occurred. Rather, it suffices to plead and prove against the municipality that
         municipal actors committed a flagrant violation against the plaintiff and that the
         violation resulted from a policy or custom of the municipality.
Id. at ¶ 21. 1 The Kuchcinski Court also correctly and persuasively explained that the same

proposition was true when proving federal constitutional claims brought under Section 1983.

See id. at ¶¶ 26-29.

    B. Federal Due Process Claims

    Weber Defendants have pointed to some California state court rulings regarding gang

injunctions as persuasive in this case. Accordingly, it is worth noting that in December 2017,

shortly after Plaintiffs filed their motion for partial summary judgment and Weber Defendants

moved for summary judgment, the California Court of Appeal held that it would violate a

purported gang member’s federal procedural due process rights to hold him in criminal contempt

of a gang injunction when the purported gang member had not been granted pre-deprivation due

process before being served with the injunction. See People v. Sanchez, 18 Cal. App. 5th 727,



    1
     In any event, even if Weber Defendants had stated the correct standard, Plaintiffs could
meet it, because they specifically identified Weber County policymakers and employees directly
responsible for forming and carrying out county polices and practices that flagrantly violated
Plaintiffs’ rights, such as the County Attorney.


                                                  2
      Case 1:15-cv-00132-CW-CMR Document 198 Filed 06/14/19 Page 3 of 4



755-56 (2017). In coming to this conclusion, the Sanchez court applied the Mathews v. Eldridge,

424 U.S. 319 (1976) standard with a heavy reliance on the Ninth Circuit’s decision in Vasquez v.

Rackauckas, 734 F.3d 1025 (9th Cir. 2013). See Sanchez, 18 Cal. App.5th at 739-56. Notably,

the Sanchez court rejected the proposition that Vasquez’s due process analysis applied only when

the entity obtaining the injunction employed a “dismiss-and-serve” practice, but rather concluded

that Vasquez’s reasoning applied even when the served individual had not been named and

served in the underlying injunctive action. See Sanchez, 18 Cal.App. 5th at 740-741

(“Furthermore, while Rackauckas’s holding is limited to the circumstances of its plaintiffs—who

were initially named as defendants in the original injunction proceeding but, after appearing in

the action, were voluntarily dismissed—for purposes of the requisite due process analysis, we

see no meaningful distinction between Sanchez’s situation and that of the Rackauckas

plaintiffs.”)

Dated: June 14, 2019

SIGNED

s/ John Mejia
John Mejia (Bar. No. 13965)                  Randall Richards (Bar No. 4503)
Leah Farrell (Bar. No. 13696)                Richards & Brown PC
ACLU of Utah Foundation, Inc.                938 University Park Blvd, Suite 140
355 N. 300 W.                                Clearfield, UT 84105
Salt Lake City, UT 84013                     phone: (801) 773-2080
phone: (801) 521-9862                        email:Randy@richardsbrownlaw.com
email: aclu@acluutah.org




                                                3
      Case 1:15-cv-00132-CW-CMR Document 198 Filed 06/14/19 Page 4 of 4



                                 CERTFICATE OF SERVICE

I certify that I served a copy of the foregoing brief to counsel for all Defendants via the Court’s
CM/ECF system.

s/John Mejia
June 14, 2019




                                                  4
